Citation Nr: 1242350	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and from April 1974 to January 1976. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On his June 2007 formal appeal (VA Form 9), the Veteran indicated that he desired a Travel Board hearing.  However, in December 2011, the Veteran withdrew his request for a hearing.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board also notes that the issue of service connection for muscle wasting on the palmer aspect of the hands as secondary to peripheral neuropathy has been raised by the record in a September 2011 statement by the Veteran's representative (VA Form 646).  This issue is referred to the Agency of Original Jurisdiction for appropriate action.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right upper extremity has been manifested by subjective complaints of numbness and tingling, without objective evidence of median nerve involvement.

2.  Peripheral neuropathy of the left upper extremity has been manifested by subjective complaints of numbness and tingling, without objective evidence of median nerve involvement.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for peripheral neuropathy of the right upper extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7,4,31, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for an initial, compensable rating for peripheral neuropathy of the left upper extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7,4,31, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's increased rating claims for peripheral neuropathy of the bilateral upper extremities arises from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

As to VA's duty to assist, the RO associated the Veteran's VA treatment records. Next, the Veteran was afforded VA examinations in May 2006 and January 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral peripheral neuropathy of the upper extremities since the January 2011 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met, as the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  38 C.F.R. § 3.159(c) (4).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his peripheral neuropathy.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO has assigned initial 0 percent (noncompensable) ratings, each, for the Veteran's service-connected peripheral neuropathy of the right and left upper extremities, under Diagnostic Code 8515. 

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Regardless, as will be discussed below, the evidence of record does not demonstrate moderate incomplete paralysis of the median nerve in either arm.  

Analysis

In response to his claim for service connection, the Veteran was afforded a VA examination in May 2006 in which he reported numbness, tingling, and cramps in his hands.  Physical examination showed dorsalis pedis pulses were absent bilaterally; posterior tibialis pulses were 2+ bilaterally; motor was 5/5; vibratory sensation was intact; monofilament sensation was intact; and patellar reflexes were 2+ bilaterally.  The VA examiner diagnosed subjective symptoms suggestive of early peripheral neuropathy likely related to diabetes mellitus.

A private treatment record in March 2006 showed Dupuytren's contracture in his left hand and a few trigger fingers, as well as carpal tunnel syndrome on both hands.  The diagnosis, in pertinent part, was diabetes type II with peripheral sensory neuropathy, well controlled.

The Veteran was afforded a VA examination in January 2011.  Bilateral extremity examination revealed normal temperature, normal color, no trophic changes, no ulcers of extremities, and normal radial pulse.  There were normal reflex examination findings; normal sensory examination findings; and normal detailed motor examination.  The examiner noted a diagnosis of peripheral neuropathy.

The Board has also considered the statements of the Veteran that his disabilities interfere with his employment as a bus driver and with daily life, and he takes prescribed pain medication on a daily basis.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  As such, his assertions that he has numbness and tingling have been given consideration.  However, the Veteran is not competent to identify a specific level of disability of these disorders, as that is the role of the finder of fact who must weigh all the medical and lay evidence. 

Having reviewed the Veteran's claims file, including both the medical evidence and the Veteran's statements, the Board finds that the pertinent evidence, as detailed above, reveals no more than neurologic symptomatology contemplated by the noncompensable ratings that are currently assigned.  To this point, the medical evidence (as provided in the examination reports) directly addresses the criteria under which this disability is evaluated.  This evidence has shown that the Veteran has normal strength in his upper extremities; and his upper extremities have performed normally on sensory, motor, and reflex testing.  In essence, the peripheral neuropathy of the right and left upper extremities has been manifested by subjective complaints of numbness and tingling, without objective evidence of median nerve involvement.

Based on the evidence, the Board finds that a compensable schedular evaluation is not warranted, for either his right or left upper extremities. 

The Board has additionally considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected peripheral neuropathy of the bilateral upper extremities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy of the bilateral upper extremities with the established criteria found in the rating schedule for neurological disorders shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The evidence does not demonstrate that the Veteran's peripheral neuropathy of the bilateral upper extremities has resulted in frequency hospitalizations or caused marked interference with his employment.  

In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In the instant case, the holding of Rice is inapplicable.  The evidence of record shows that the Veteran stated that he is currently employed as a full-time bus driver. See January 2011 VA examination.  As such, consideration of TDIU is not deemed warranted.  

As such, the Veteran's claim is denied. 

(Continued on Next Page.)




ORDER

An initial compensable rating for peripheral neuropathy of the right upper extremity is denied. 

An initial compensable rating for peripheral neuropathy of the left upper extremity is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


